People v Lankford (2019 NY Slip Op 02011)





People v Lankford


2019 NY Slip Op 02011


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ. (Filed Mar. 15, 2019.) 


MOTION NO. (732/18) KA 15-01997.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTIMOTHY LANKFORD, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.